       Case 4:17-cv-00079-RGE-SBJ Document 130 Filed 11/02/18 Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF IOWA
                                     CENTRAL DIVISION


 JOHN DOE,
                                                       No. 4:17-cv-079-RGE-SBJ
                  Plaintiff,
                                                     PLAINTIFF’S UNRESISTED MOTION
 vs.                                                 TO SEAL PORTIONS OF THE
                                                     APPENDIX, HIS BRIEF AND
 GRINNELL COLLEGE, SARAH                             STATEMENT OF ADDITIONAL
 MOSCHENROSS, ANGELA VOOS, and                       FACTS UNDER SEAL
 BAILEY ASBERRY,

                  Defendants.


        Plaintiff hereby moves the Court for leave to file under seal portions of his appendix, brief

and Rule 56 Statement of Additional Facts in support of his Resistance to Defendants’ Motion for

Summary Judgment:

        1.       Plaintiff has filed a Resistance to Defendants’ Motion for Summary Judgment (the

“Resistance”).

        2.       Plaintiff has prepared supporting appendices, one of which contains material

designated as Confidential pursuant to the Court’s Protective Order (Doc. No. 45) and it is attached

hereto as Exhibit 1.

        3.       Plaintiff has publicly filed a copy of his brief in support of his Resistance with a

few select redactions of information designated as Confidential pursuant to the Court’s Protective

Order (Doc. No. 45). Plaintiff attaches the unredacted brief hereto as Exhibit 2.

        4.       Plaintiff has publicly filed a copy of his Rule 56 Statement of Additional

Undisputed Material Facts with a few select redactions of information designated as Confidential

pursuant to the Court’s Protective Order (Doc. No. 45). Plaintiff attaches the unredacted Rule 56
      Case 4:17-cv-00079-RGE-SBJ Document 130 Filed 11/02/18 Page 2 of 3



Statement hereto as Exhibit 3.

       5.      To comply with the Court’s Order and the Local Rules, Plaintiff must file these

materials under seal.

       6.      Pursuant to Local Rule 7(k), counsel for Plaintiff has communicated with counsel

for Defendants about this issue. Defendants’ counsel does not resist this motion.

       For the foregoing reasons, Plaintiff respectfully requests leave to file under seal the

documents referenced above.

Dated: November 2, 2018

                                             Respectfully Submitted,

                                             NESENOFF & MILTENBERG, LLP

                                                 __/s/ Kara L. Gorycki____________________
                                                 Kara L. Gorycki (pro hac vice)
                                                 Andrew T. Miltenberg (pro hac vice)
                                                 Philip Byler (pro hac vice)
                                                 363 Seventh Avenue, Fifth Floor
                                                 New York, New York 10001
                                                 Telephone: (212) 736-4500
                                                 Email: kgorycki@nmllplaw.com
                                                 Email: amiltenberg@nmllplaw.com
                                                 Email: pbyler@nmllplaw.com

                                                            -and-

                                                 __/s/ David Goldman
                                                 David Goldman
                                                 Phillip F. Van Liew
                                                 BABICH GOLDMAN, P.C.
                                                 501 S.W. 7th Street, Suite J
                                                 Des Moines, Iowa 50309
                                                 Telephone: (515) 244-4300
                                                 Email: dgoldman@babichgoldman.com
                                                 Email: pvanliew@babichgoldman.com

                                                 Attorneys for Plaintiff




                                                2
      Case 4:17-cv-00079-RGE-SBJ Document 130 Filed 11/02/18 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on November 2, 2018 I electronically filed the foregoing document
with the Clerk of the Court using the ECF system which will send notification of such filing to the
following:

       Frank B. Harty, Esq.
       Nyemaster Goode P.C.
       700 Walnut Street, Suite 1600
       Des Moines, IA 50309-3899
       (515)283-3100
       fharty@nyemaster.com

       Frances M. Haas, Esq.
       Nyemaster Goode P.C.
       625 First Street SE, Suite 400
       Cedar Rapids, IA 52401-2030
       (319)286-7000
       fmhaas@nyemaster.com

       Attorneys for Defendants


                                                     /s/ Kara L. Gorycki




                                                3
